                  Case 1:20-cv-10242-LGS Document 12 Filed 02/12/21 Page 1 of 1




Jennifer E. Sherven, Esq.
T: (516) 283-8714
E-mail: JSherven@kdvlaw.com

                                                  February 11, 2021
                                    This application is GRANTED in part. The Court does not typically adjourn the
      VIA ECF                       initial pretrial conference pending a response to pleadings. The initial pretrial
      Hon. Lorna G. Schofield       conference scheduled for February 18, 2021, is adjourned to February 25,
      United States District Court  2021. The parties' joint conference materials are due at least seven days
      Southern District of New York before the conference, or by February 18, 2021.
      40 Foley Square
      New York, NY 10007            Dated: February 12, 2021
                                                New York, New York
                        Re:     Dilenia Paguada v. Baby Brezza Enterprises LLC
                                Case No.: 1:20-cv-10242 (LGS)

      Dear Judge Schofield:

             We represent the defendant, Baby Brezza Enterprises LLC. (“Defendant”), in the above-
      captioned case.

              On January 20, 2021, Defendant, with Plaintiff’s consent, requested an extension of time
      to respond to the Complaint until March 6, 2021, which the Court granted. See Dkt. Nos. 9 and 10.
      In light of this extension, Defendant respectfully requests that the Initial Conference, currently
      scheduled for February 18, 2021, be adjourned until after the deadline for Defendant to respond to
      the Complaint to a date convenient to the Court. Plaintiff’s counsel, Mr. Khaimov, has provided
      consent for this application, which is the first adjournment request filed for the Initial Conference.

               We thank the Court for its consideration of this matter.

                                                              Respectfully Submitted,
                                                              Kaufman Dolowich & Voluck, LLP




                                                              Jennifer E. Sherven
      cc:      All Counsel of Record (via ECF)

      4844-4009-0588, v. 1




                        New York l New Jersey l Pennsylvania l Florida l Illinois l California
